Citation Nr: 0534353	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  00-18 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for gout 
of the left ankle. 

2.  Entitlement to a rating in excess of 10 percent for gout 
of the left knee. 

3.  Entitlement to a compensable rating for gout of both 
great toes, effective from October 26, 1998 to October 20, 
2003.

4.  Entitlement to a rating in excess of 20 percent for gout 
of both great toes, effective from October 21, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1973 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 RO rating decision which denied 
a rating in excess of 10 percent for gout of both great toes, 
the left ankle, and the left knee.  By March 2000 rating 
decision, the RO revised the October 1999 rating decision by 
issuing separate disability ratings for the veteran's 
service-connected gout-related disabilities.  In the March 
2000 rating decision, the RO assigned a 20 percent rating for 
gout of the left ankle, a 10 percent rating for gout of the 
left knee, and a 0 percent (noncompensable) rating for gout 
of both great toes, effective from October 26, 1998.

In July 2003, the Board remanded this matter in order to 
rectify due process errors.  By June 2004 rating decision, 
the RO granted a 20 percent rating for gout of both great 
toes, effective from October 21, 2003.  By May 2005 rating 
decision, the RO granted a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).  The veteran has nonetheless 
continued his appeal for higher ratings for all three gout-
related service-connected disabilities.



FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
gout of the left ankle results in complaints of pain, 
swelling, and flare-ups with limitation of motion; however, 
there is no showing of a combination of symptoms to produce 
definite impairment of health and no competent evidence of 
incapacitating exacerbations (flare-ups) occurring three or 
more times a year. 

2.  The competent medical evidence shows that the veteran's 
gout of the left knee is a well-established diagnosis with 
exacerbations one or two times a year; however, while the 
veteran has complaints of pain, swelling, and flare-ups with 
limitation of motion, there is insufficient competent 
evidence of record to show a combination of symptoms to 
produce definite impairment of health or to show 
incapacitating exacerbations occurring three or more times a 
year. 

3.  The competent medical evidence does not show that the 
veteran's gout of both great toes, effective from October 26, 
1998, to October 20, 2003, was manifested by exacerbations 
one or two times a year.

4.  The competent medical evidence showss that the veteran's 
gout of both great toes, effective from October 21, 2003, has 
been manifested by no more than one or two exacerbations a 
year in a well-established diagnosis, nor has it been 
manifested by impairment equivalent to amputation of the 
great toes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
gout of the left ankle have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5002, 5017, 5271 (2005).

2.  The criteria for a 20 percent rating for gout of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017, 5260, 5261 
(2005).

3.  The criteria for a compensable rating for gout of both 
great toes, effective from October 26, 1998, to October 20, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017 (2005).

4.  The criteria for a rating in excess of 20 percent for 
gout of both great toes, effective from October 21, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On VA examination in December 1998 the veteran complained of 
pain, stiffness, and swelling in the left lower extremities, 
including the left big toe, left heel, and left knee.  He 
limped when he walked.  He used Motrin for alleviating his 
symptoms.  He complained of flare-ups once every two months 
and lasted for one week.  Precipitating factors included 
meat, certain foods, and alcohol (beer) intake.  He claimed 
that if the flare-up was severe he would not be able to use 
his left leg.  He reported that during attacks he had 
redness, tenderness, and swelling in the affected part.  He 
claimed that if the attack was severe he would not be able to 
stand up or drive (use a clutch).  Examination of the left 
ankle revealed the joint was painful on flexion and extension 
maneuvers, tender, and swollen (in the lateral and medial 
malleoli).  He had ankle pain on flexion at 30 degrees.  It 
was noted that he drags his leg due to the pain over the 
ankle.  His left knee range of motion was found to be normal.  
The diagnosis was that the clinical findings were compatible 
with gout of the left big toe, left ankle, and left knee.  

By October 1999 rating decision, the RO denied a rating in 
excess of 10 percent for gout of both great toes, the left 
ankle, and the left knee.  

By March 2000 rating decision, the RO revised the October 
1999 rating decision by issuing separate disability ratings 
for the veteran's service-connected gout disabilities.  The 
RO assigned a 20 percent rating for gout of the left ankle, a 
10 percent rating for gout of the left knee, and a 0 percent 
(non-compensable) rating for gout of both great toes, 
effective from October 26, 1998.  

A May 2005 report from Our Lady of Mt. Carmel Medical Clinic 
showed that the veteran complained of a swollen left knee 
joint.  It was noted that he had gouty arthritis and he was 
prescribed medication for treatment.  

In a July 2000 Medical Report performed for the Social 
Security Administration, it was noted that examination of the 
veteran's lower extremities revealed no deformities and on 
and off pain in both legs.  It was noted that he had gouty 
arthritis with exacerbations for which he took Allopurinol 
and Diclofenac.  

Received from the veteran in September 2000 was his a formal 
claim for a TDIU rating (VA Form 21-8940) in which he 
reported he last worked as a mail carrier in 1996.  He 
claimed that he was fired because he could not meet the 
demands of his job due to his kidney disease and his gout.  

On VA orthopedic examination in November 2000 the veteran 
complained of a fever on some occasions with warmth over the 
affected joints.  He claimed that his condition was non-
disabling on pain-free days.  There was no painful motion at 
the time of the VA examination.  There was swelling of both 
ankles, but no tenderness or swelling of the knees and big 
toes.  His gait was described as normal and there were no 
functional limitations on standing and walking at the time of 
the VA examination.  He had full range of motion of the left 
knee on flexion (140 degrees) and extension (0 degrees), and 
during a flare-up his left knee range of motion was limited 
on flexion to 130 degrees.  He had full range of motion of 
the left ankle on dorsiflexion (20 degrees) and on plantar 
flexion (45 degrees), and during a flare-up his left ankle 
range of motion was limited to 15 degrees on dorsiflexion to 
40 degrees on plantar flexion.  The diagnoses included gouty 
arthritis of the big toes, degenerative joint disease of the 
interphalangeal joints of the toes, minimal degenerative 
joint disease of the ankles with calcaneal spurs, and 
degenerative joint disease of both knees.

On VA examination of the feet in November 2000 it was noted 
that the veteran worked for 6 months as a mail carrier after 
his discharge from the Navy.  He complained of pain, 
numbness, and stiffness of the left leg and radiating to both 
feet.  He reported that these symptoms were mild and 
bearable, but occasionally necessitated intake of Motrin.  He 
reported that flare-ups occurred once every four months and 
lasted 3 to 7 days.  The flare-ups were usually precipitated 
by intake of meat, french fries, and mongo beans, and were 
relieved by intake of Motrin and Colchicine.  During flare-
ups the veteran preferred to rest and lie down in bed.  He 
reported that his condition was non-disabling on pain-free 
days.  There was no painful motions at the time of the VA 
examination.  He had swelling of both ankles, but no 
tenderness.  There was no tenderness of the big toes.  He had 
a normal gait, with no functional limits on standing or 
walking.  He was able to rise on his toes and heels without 
difficulty and was able to squat without difficulty.  He had 
no ulcers or violaceous discoloration.  He had bilateral 
hallux valgus.  The diagnoses included gouty arthritis of the 
big toes and degenerative joint disease in the 
interphalangeal joints of the rest of the big toe.  The VA 
examiner opined that the veteran may be able to resume his 
previous job as a machine mechanic, but noted that jobs which 
required prolonged standing and walking (such as a mail 
carrier) may no longer be tolerated by the veteran.  

In early January 2001 it was noted that the veteran's lower 
left leg was slightly edematous.  In a later January 2001 
report from Our Lady of Mt. Carmel Medical Clinic it was 
noted that the veteran complained of left ankle pain and the 
diagnoses included osteoarthritis of the left ankle.  
Medications were prescribed.

In a February 2001 handwritten letter, Dr. Alegado indicated 
that the veteran was treated at his clinic in February 2001 
for pain and swelling of his left foot and left ankle joint.  
History revealed that the condition started about seven days 
prior to the consultation as minimal left foot and ankle pain 
that became severe.  Examination of the extremities showed 
swelling and tenderness of the of the left foot and left 
ankle joint, but no other gross deformities or edema.  X-rays 
of the left foot and ankle showed gouty arthritis.  He was to 
continue taking his medications (Celebrex, Colchicine, and 
Vitamin B Complex) for his gouty arthritis.  An October 2001 
letter from Mt. Carmel Medical Center is a typed letter, 
identical to the one from Dr. Alegado in February 2001.  

In March 2001 the veteran testified at a hearing at the RO.  
The veteran testified that he thought the rating board should 
have rated his gout under Diagnostic Code 5017.  He claimed 
he had been incapacitated from continuous employment.  He 
testified that in 2001 he had been treated in February and 
March for his lower extremities, and that in the year 2000 he 
had been to the clinic approximately five times.  He was 
never hospitalized, but claimed he was in extreme pain.  

In a March 2001 VA treatment record the veteran reported 
having gouty attacks five to six times a year and claimed he 
took Motrin, Colchicine, and Allopurinol.  Objective 
examination showed tenderness and swelling of the ankles and 
knees.  He reported that his pain level was at a six.  In May 
2001 the veteran reported for a follow-up appointment and in 
a nursing note he initially reported he had a gout attack 
last week which affected his right knee and left ankle.  He 
took Motrin to relieve the pain and only very slight pain was 
noted at that time.  The veteran claimed that pain occurred 
during movement only.  He was referred to his primary care 
provider and reported no acute swelling since the last 
follow-up, but claimed he had occasional ankle and knee 
pains.  He also reported this was well controlled with his 
present medications.  Examination of the extremities showed 
no actively inflamed joints.  In a August 2001 nursing report 
the veteran reported no attack of gout lately.  He reported 
to the doctor that he had no gouty attacks for the last six 
months.  He took Colchicine and Motrin only for the pain.  He 
felt much better.  Examination of the extremities showed no 
actively inflamed joints.  The diagnosis was gouty arthritis 
with nephropathy.  In March 2002 the veteran reported he had 
no severe gouty attacks since the last follow-up and claimed 
that it had been well controlled with colchicine.  One 
examination he had no actively inflamed joints.  

On VA examination in March 2002 the veteran complained of 
pain, swelling, and stiffness of both knees, ankles, and 
metatarsal phalangeal (MTP) joints.  For treatment he took 
Allopurinol, Motrin as needed, and Colchicine.  He reported 
that severe flare-ups occurred approximately one to two times 
per month and lasted for about five days.  A precipitating 
factor for flare-ups was intake of a high purine diet.  He 
reported that during a flare-up he had exquisite pain and no 
movement of the joint was possible.  He reported having a 
fever, as a constitutional symptom of inflammatory arthritis.  
He claimed that during flare-ups he was unable to move or 
ambulate and no weight bearing was possible.  He claimed that 
during a flare-up the exquisite pain, swelling, and erythema 
had a major functional impact.  He had tenderness of the 
right popliteal area, tenderness and swelling of the left 
ankle, and a hallux valgus of both feet.  The examiner noted 
that during the VA examination there were no actively 
inflamed joints, thus no limitation of motion was noted.  The 
examiner also noted that during acute flare-ups, which 
occurred two times a month, there would be exquisite pain, 
swelling, and erythema.  Also during an acute exacerbation, 
no movement would be possible in the knees, ankles, and MTP 
joints.  The diagnosis was gouty arthritis and the examiner 
noted that gouty arthritis was a disease characterized by 
flare-ups and remission.  During acute flare-ups no movement 
of the affected joint was possible and this occurred two 
times a month according to the veteran.  Consequently, the 
examiner opined that this affected the veteran's ability to 
obtain and retain employment.

In a May 2002 letter the veteran reported that he was 
employed as a mail carrier with the US Postal Service in 
1996, but that during a gout attack he was unable to drive 
the postal vehicle, carry his mailbag, or distribute the mail 
on his route due to pain in his lower extremities.  He 
claimed that this disability cost him his career with the US 
Postal Service.  He also reported that during a gout attack 
he stayed in bed and his food was served in bed and his 
urinal and commode were by his bedside.  The veteran enclosed 
a copy of a clinical summary from his attending physician, 
however, the summary included no references to his gout.

In a July 2002 VA treatment record the veteran reported poor 
compliance with his medications, and that he had not been 
taking his colchicine regularly.  He had left knee pain and 
swelling that resolved after one day because he took 
Colchicine.  Examination of the extremities showed tenderness 
of the left knee.  The assessment was gouty arthritis.  

On VA genitourinary examination in October 2002, there was no 
edema of the extremities.  The diagnoses included gouty 
arthritis and the examiner noted that gout could cause gouty 
nephropathy, which the examiner believed the veteran had.  

A November 2002 nursing note showed that the veteran reported 
having a gout attack of the left foot.  He later reported, as 
noted in the renal clinic note, that he had a gout flare-up 
since last February which affected his left foot.  
Examination of the extremities showed no edema.  In a March 
2003 nursing note the veteran reported pain in both legs and 
attributed it to gout.  He reported that the pain of the 
lower extremities was chronic, persistent, moderate, aching, 
and limited movement of the affected area.  He obtained 
relief from medication.  In a March 2003 rheumatology clinic 
note, the veteran reported he had frequent gouty attacks 
since the last three months because of poor compliance with 
medications and dietary restrictions.  Examination showed no 
actively inflamed joints at that time.  The diagnoses 
included gouty arthritis with chronic renal insufficiency and 
uncontrolled hypertension.  In a September 2003 treatment 
record the veteran reported he still had gouty attacks that 
were relieved with intake of Colchicine.  He reported that he 
was not adherent to his dietary restrictions.  

In July 2003, the Board remanded this matter to the RO to 
rectify due process errors.  The case was readjudicated and 
returned to the Board.

A discharge summary from Total Life Care Medical Center shows 
that in August 2003 the veteran was admitted with complaints 
of left leg pain and increased blood pressure.  He also 
reported left knee pain and swelling two days prior to 
discharge.  Examination of the extremities showed left knee 
swelling, and that the left knee was warm to touch.  He had 
limitation of motion of the left leg.  He was discharged on 
the fifth day of hospitalization.  The discharge diagnoses 
included HCVD (hypertensive cardiovascular disease), 
peripheral atherosclerosis, gouty arthritis, and a fungal 
infection of the left foot.  

On VA orthopedic examination in October 2003, the veteran 
complained that his big toes were inflamed, and that he had 
on and off stiffness or pain in his left ankles and knees, 
with inflammation at times.  For treatment he took Colchicine 
every other day, Allopurinol once a day, and Motrin as 
needed.  He reported that he has a good response to the 
medicines which relieve his flare-ups.  He reported that 
severe flare-ups occurred almost monthly and lasted for about 
five days.  Intake of a high purine diet precipitated his 
flare-ups.  He had exquisite pain during a flare-up and no 
movement of the joint due to pain.  He reported having a 
fever during a flare-up.  He claimed that during a flare-up 
he had moderate to total interference with daily activities 
and recreation.  He claimed he was totally retired.  It was 
noted that pain had a "major functional impact".  
Examination of the left knee showed that active range of 
motion was from 0 to 100 degrees, passive range of motion was 
from 0 to 110 degrees, repetitive range of motion was from 0 
to 90 degrees, and during a flare-up there was no range of 
motion.  It was noted that the veteran had full extension of 
his left knee and that the left knee was stable.  Examination 
of the left ankle showed that passive dorsiflexion was from 0 
to 10 degrees, active dorsiflexion was from 0 to 15 degrees, 
repetitive dorsiflexion range of motion was from 0 to 10 
degrees, and during a flare-up or with pain there was no 
range of motion.  It was noted that the veteran had full 
active and passive plantar flexion (0 to 45 degrees), but 
that with repetition dorsiflexion was from 0 to 30 degrees 
and during a flare-up or with pain there was no range of 
motion.  The examiner noted that at the time of the 
examination the ankle joint was not in flare-up.  The 
diagnoses included gouty arthritis, 1st tarso-metatarsal 
joint of both feet, hallux valgus deformity of both feet, and 
chronic gouty arthritis.  

On VA examination of the heart in October 2003 it was noted 
that the veteran was having a flare-up of his gout.  He 
reported that his usual activity at home included doing 
household chores and climbing up stairs; he could still walk 
500 meters but had to rest due to his arthritis.  His 
activities were usually limited by his gouty arthritis.  
Examination of the extremities showed no pedal edema.  

On VA examination in February 2004 the veteran complained of 
multiple joint pain affecting his shoulders, knees, left 
ankle, and big toes, pain in both knees when standing 
straight, and easy fatigue of the lower extremities.  For 
treatment he took Colchicine every other day.  He reported 
that flare-ups of gout occurred once every two months and 
affected the left knee, left ankle, left shoulder, and big 
toes.  Eating food high in purine precipitated the flare-ups, 
which were alleviated by taking Colchicine daily during 
flare-ups and Motrin.  He reported that his ambulation was 
hampered during flare-ups and he preferred to sit or lie down 
in bed or rest.  He indicated he may slowly ambulate to a 
comfort room in the daytime, but he used a bedside urinal at 
night and was unable to lift his left arm and shoulder during 
flare-ups.  On examination he ambulated without assistance.  
When he had an exacerbation of inflammatory arthritis he had 
a mild to moderate fever and swelling and pain in the 
affected extremities and joints.  It was noted that the 
veteran's gout did not interfere with his activities of daily 
living, but that it did interfere with his previous 
occupation as a mailman because he could not tolerate 
prolonged walking or standing because of pain in his left 
knee and ankle.  Objective examination showed mild swelling 
of the left ankle and no tenderness.  There was no tenderness 
or swelling of the knees, shoulder, or right ankle.  His gait 
was normal and he had no functional limitation on standing 
and walking.  He had full active and passive range of motion 
of the left knee.  During a flare-up it was noted that his 
left knee had weakened movement due to easy fatigability, 
swelling, and pain on movement.  He had full active and 
passive range of motion of the left ankle, and during a 
flare-up he had swelling with pain on movement.  The 
diagnosis was chronic gout affecting the left ankle, left 
knee, great toes, both feet, and left shoulder.  

VA treatment records show that on June 1, 2004, the veteran 
apparently had multiple appointments.  In a renal 
consultation he reported he had experienced mild, bearable 
gout attacks twice since his last outpatient clinic visit.  
During his cardiovascular consultation he reported having 
gouty attacks since 1986.  In a rheumatology clinic note the 
veteran reported having no gouty flare-ups since his last 
follow up appointment, and claimed he took Colchicine to 
preempt an acute attack.  Examination at that time showed 
edema of both ankles, but no actively inflamed joints.  

By June 2004 rating decision, the RO granted a 20 percent 
rating for gout of both toes, effective from October 21, 2003 
(the date of VA examination).  

In August 2004 the veteran was admitted to Makati Medical 
Center with difficulty swallowing, and he was found to have 
suffered an ischemic stroke.  It was noted in these records 
that he had suffered from chronic gouty arthritis since 1986 
and would take ibuprofen as needed.

In a September 2004 discharge summary from Total Life Care 
Medical Center, it was noted that the veteran was admitted 
with a fever.  He had swelling of both feet, bipedal edema, 
and tenderness.  During day two it was noted that his gouty 
arthritis was resolving.  The discharge diagnosis included 
acute gouty arthritis.  

An October 2004 private treatment record shows that the 
veteran had joint pain and slight swelling in both feet.  He 
was to increase his intake of Colchicine. The diagnosis was 
gouty arthritis in acute exacerbation.  

By May 2005 rating decision, the RO granted a total 
disability rating based on individual unemployability based 
on a finding that the veteran was no longer capable of 
obtaining and retaining gainful employment as a result of his 
service-connected gouty arthritis, nephrolithiasis with 
chronic renal insufficiency, hypertension, and hypertensive 
cardiovascular disease.  

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided with VCAA notice 
letters in April 2002, March 2003, October 2003, March 2004, 
and February 2005, all of which were provided after the 
initial unfavorable RO decision in October 1999.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notices were provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In letters dated in April 2002, March 2003, October 2003, 
March 2004, and February 2005, the RO informed the appellant 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
July 2000 statement of the case (SOC) and March 2002, August 
2002, June 2004, and April 2005, supplemental statements of 
the case (SSOCs) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that medical evidence was developed with 
respect to the appellant's claim, and that the SOC and SSOCs 
issued by the RO clarified what evidence would be required to 
establish entitlement to increased or compensable ratings.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the November 2002 SSOC contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.


B.  Rating Criteria for Gout 

The veteran's gout of the left ankle, left knee, and great 
toes is currently rated under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5017.  Under this code, gout is 
rated pursuant to the criteria for evaluating rheumatoid 
arthritis under Diagnostic Code 5002. 

DC 5002 provides a 20 percent evaluation where there are one 
or two exacerbations a year in a well-established diagnosis.  
A 40 percent evaluation is warranted for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  A 60 
percent evaluation applies where the evidence demonstrates 
symptomatology less than the criteria for 100 percent, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year, or a lesser number over prolonged 
periods.  A 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement, totally incapacitating. 

Diagnostic Code 5002 further provides that chronic residuals, 
such as limitation of motion or ankylosis, are to be rated 
under the appropriate diagnostic codes for the specific 
joints involved.  A note to DC 5002 states that ratings for 
an active process will not be combined with ratings for 
chronic residuals.  Instead, the higher of the two 
evaluations should be assigned.

1.  Rating in Excess of 20 percent for Gout of the Left Ankle

The normal range of motion for the ankle is from 0 to 20 
degrees on dorsiflexion, and 0 to 45 degrees on plantar 
flexion.  Plate II, 38 C.F.R. § 4.71a.

The veteran's left ankle gout is currently rated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5017.  This disability may also be rated 
based on limitation of motion of the left ankle, as set out 
in DC 5271, which provides for maximum 20 percent rating when 
there is marked limited motion of the ankle.  A higher rating 
of 30 percent is warranted when there is ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees or 
in dorsiflexion between zero degrees and 10 degrees.  38 
C.F.R. § 4.71a, DC 5270.  The veteran has not alleged, nor 
does the competent evidence of record show, that the veteran 
has ankylosis of the left ankle, thus a higher rating for the 
veteran's service-connected left ankle gout is not warranted 
under the diagnostic codes pertaining to limitation of 
motion.

The veteran has continually contended he should be entitled 
to a rating in excess of 20 percent for his gout of the left 
ankle.  In order for a rating in excess of 20 percent to be 
assigned, the competent evidence of record would have to show 
that the veteran has definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year, due to his gout of the left ankle.  While the veteran 
has reported severe gout flare-ups occurring regularly, the 
objective evidence indicates less frequent episodes of less 
than severely incapacitating gout.  Moreover, while the 
veteran is certainly competent to report the frequency and 
duration of his gout attacks, neither his descriptions nor 
the objective medical evidence of record show that these 
attacks are incapacitating in nature three or more times a 
year.  Lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or 
illness, however, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as whether a disability satisfies diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a result, the 
veteran's own assertions do not constitute competent medical 
evidence that his gout warrants a rating in excess of 20 
percent.  

In addition, while the medical evidence of record does show 
that veteran has some impairment of health due to his gout 
attacks, including pain and swelling, the medical evidence of 
record has shown that his attacks do resolve with rest and 
medication.  Finally, the veteran has numerous other severe 
medical problems, including hypertension, diabetes mellitus, 
hypertensive cardiovascular disease, peripheral vascular 
disease, and kidney disease, as well as a history of an 
ischemic stroke, all of which have contributed to his 
diminished health.  With regard to weight loss, although 
there is a notation in the medical evidence showing that the 
veteran lost a substantial amount of weight, the record is 
clear that this was due to his refusal to allow the insertion 
of a PEG tube; there is no indication that the weight loss 
was in anyway due to his gout.  There is no competent 
evidence of record showing that the veteran's gout of the 
left ankle alone causes definite impairment of health.  

In light of the above, the Board finds that the medical 
evidence of record is against an increased rating for the 
veteran's left ankle.  Neither symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings nor incapacitating 
exacerbations occurring 3 or more times a year have been 
demonstrated.  The disability picture is more accurately 
reflected under the criteria for a 20 percent rating.  As a 
result, it follows that the criteria for a 40 percent rating 
have not been met.  In conclusion, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for his service-connected left ankle 
gout.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Rating in Excess of 10 percent for Gout of the Left Knee

The veteran's left knee gout has most recently been evaluated 
under Diagnostic Code 5260 for limitation of flexion.  
Limitation of flexion of a knee to 45 degrees warrants a 10 
percent rating, to 30 degrees warrants a 20 percent rating, 
and to 15 degrees warrants a 30 percent rating.  Limitation 
of extension of a knee to 10 degrees warrants a 10 percent 
rating, to 15 degrees warrants a 20 percent rating, and to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 
5261.  Normal range of motion for the knee is from zero 
degrees extension to 140 degrees flexion.  Plate II, 38 
C.F.R. § 4.71a.

Based on a thorough review of the record, the Board finds 
that the evidence meets the criteria for the grant of 20 
percent rating for left knee gout, pursuant to Diagnostic 
Code 5017.  The medical evidence of record demonstrates that 
the veteran has had symptoms of gout during the appellate 
period and that he has received treatment for these symptoms 
during this period.  There is ample evidence of a well-
established diagnosis of left knee gouty arthritis, and there 
has been evidence showing that he has flare-ups of the left 
knee gout at least one time a year.  Thus, a 20 percent 
rating is warranted for the veteran's left knee gout.  

A rating in excess of 20 percent for left knee gout, however, 
would require competent evidence of record showing that the 
veteran has definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year; 
limitation of flexion to 15 degrees, or limitation of 
extension to 20 degrees.  

Similar to the analysis for left ankle gout, while the 
veteran has reported on several VA examinations that he has 
had severe gout flare-ups occurring regularly, the objective 
evidence of record (including VA and private treatment 
records) indicates less frequent episodes of less than 
severely incapacitating gout.  While the veteran is certainly 
competent to report the frequency and duration of his gout 
attacks, he not competent to provide an opinion requiring 
medical knowledge, such as whether a disability satisfies 
diagnostic criteria.  Espiritu, supra; Falzone, supra.   As a 
result, the veteran's own assertions do not constitute 
competent medical evidence that his left knee gout warrants a 
rating in excess of 20 percent under DC 5017.  

With regard to the diagnostic codes pertaining to limitation 
of flexion and extension of the left knee, the Board notes 
that the findings on VA examinations do not show that 
extension has been less than full or that flexion has been 
limited to less than 90 degrees on objective examination.  
While there have been notations that the veteran has had no 
range of motion of the left knee during a flare-up, this has 
been based on the veteran's contentions only.  Evidence 
conflicting with this includes the veteran's own assertions 
that he prefers to lie down and rest, but that he can move to 
another room during the daytime of flare-ups.  Moreover, the 
veteran has reported that medication alleviates his flare-
ups.  While the veteran does appear to have increased 
functional limitations during flare-ups of his gout, there is 
no competent evidence of record showing that his left knee 
range of motion is limited at those times such that an even 
higher rating of 30 percent is warranted.

The Board has also considered the factors elucidated in 
DeLuca Brown, 8 Vet. App. 202 (1995), as well as 38 C.F.R. 
§§ 4.40 and 4.45, regarding pain, limitation of motion, and 
functional loss.  The VA examinations and treatment records 
do not demonstrate that the pain from the veteran's gout 
results in functional loss that more nearly approximates left 
knee flexion limited to 15 degrees, left knee extension 
limited to 20 degrees, or symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year. 38 C.F.R. § 4.71a, DCs 
5002, 5017, 5260, 5261.

The disability picture due to left knee gout is more 
accurately reflected under the criteria for a 20 percent 
rating.  In light of the above, the Board finds that the 
medical evidence of record supports a 20 percent rating, but 
no more, for the service-connected left knee gout.  

3.  Compensable Rating for Gout of Great Toes, effective
from October 26, 1998, to October 20, 2003

The Board notes that the regulations do not contain 
diagnostic codes specifically addressing limitation of motion 
or ankylosis of individual toes.  For the period from October 
26, 1998, to October 20, 2003, the veteran's gout of the 
great toes was assigned a non-compensable rating, based on a 
finding that his gout of the great toes did not meet the 
criteria for a compensable rating during that time period.  
In order for a compensable, 20 percent rating to be assigned 
there needs to be competent evidence of one or two 
exacerbations a year in a well-established diagnosis.  A 
review of the medical evidence for that time period, which 
includes VA examinations, shows that although there were 
several diagnoses made of gouty arthritis of the big toes, 
there was insufficient evidence to show that the veteran had 
one or two exacerbations of gout of the big toes per year.  
On VA examinations there was no showing of swelling or 
tenderness of the big toes.  The Board therefore finds that 
the preponderance of the evidence is against the veteran's 
claim.  As discussed above, the regulations do not provide 
diagnostic codes specifically pertaining to limitation of 
motion or ankylosis of individual toes, thus a compensable 
rating based on limitation of motion is not warranted.  
Accordingly, the claim must be denied.

The record reflects that for the period from October 26, 
1998, to October 20, 2003, the RO had initially assigned a 10 
percent rating for gout of the great toes, left ankle, and 
left knee.  Later, in March 2000, the RO assigned separate 
ratings for gout of the great toes (0 percent), left ankle 
(20 percent), and left knee (10 percent).  In the January 
2003 informal hearing presentation, the veteran's 
representative contended on his behalf that he was not 
properly notified of the reduction in the rating assigned for 
gout of his great toes, pursuant to "38 C.F.R. 
§ 103(b)(1)(f)".  It appears that the veteran may be 
claiming that pursuant to 38 C.F.R. § 3.3105(e) he was not 
given appropriate notice of a reduction in the evaluation of 
a service-connected disability.  The Board notes, however, 
that the RO's actions in March 2000 did not result in a 
reduction of compensation payments being made, rather, the 
RO's actions resulted in the veteran receiving an increase in 
compensation payments related to his gout.  Thus, VA did not 
err in not following the procedures set out in 38 C.F.R. 
§ 3.3105(e) prior to issuing the March 2000 rating decision, 
and likewise, the veteran was not deprived of any due process 
in this regard.

4.  Rating in Excess of 20 percent for Gout of Great Toes,
effective from October 21, 2003

The Board notes that the regulations do not contain 
diagnostic codes specifically addressing limitation of motion 
or ankylosis of individual toes.

As noted above, in order to be entitled to the next-higher 40 
percent disability evaluation under Diagnostic Code 5002, the 
evidence must demonstrate symptom combinations productive of 
definite impairment of health, objectively supported by 
examination findings, or incapacitating exacerbations 
occurring three or more times a year.  The code section does 
not define what constitutes an "incapacitating episode". 
Here, however, it would be inappropriate to assign a higher 
rating under DC 5002.  Under 38 C.F.R. § 4.68, the Amputation 
Rule, the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  Here, under 
DC 5171, for amputation of the great toe, a 30 percent rating 
is warranted for amputation with removal of metatarsal head.  
This is the highest rating under that diagnostic code. As a 
result, the Board may not assign a higher, 40 percent, 
disability rating under DC 5002.  

The Board therefore finds that the preponderance of the 
evidence is against this aspect of the veteran's claim.  As 
discussed above, the regulations do not provide diagnostic 
codes specifically pertaining to limitation of motion or 
ankylosis of individual toes and, furthermore, 38 C.F.R. § 
4.68 prevents a rating in excess of 30 percent for the 
veteran's left great toe disability.  Furthermore, the 
evidence does not show that the veteran's service-connected 
gout of the great toes is analogous to amputation of the 
toes.  Accordingly, the claim for a rating in excess of 20 
percent for gout of the great toes, effective from October 
21, 2003, must be denied.

5.  Extraschedular Consideration (38 C.F.R. § 3.321)

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the schedular evaluations in this 
case are not inadequate.  The record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.

The appellant has indicated that prolonged standing and 
walking aggravated his gout, and that as such, he was having 
problems at his job as a mail carrier.  The Board notes, 
however, that the schedular rating criteria are specifically 
designed to take such factors into account.  Moreover, the 
evidence of record suggests that the veteran's problems with 
employability are not solely related to his gout.  He has 
several significant health problems which have interfered 
with his employment.  Moreover, in his claim for a TDIU 
rating he reported that his gout and his kidney disease 
affected his ability to work as a mail carrier.  Thus, in the 
appellant's case, there is no indication that his gout alone 
is so unusually debilitating as to warrant a referral of his 
case for an extraschedular evaluation under 38 C.F.R. § 
3.321(b).  Accordingly, the RO's action in not referring the 
case for extraschedular consideration was consistent with the 
evidentiary record.


ORDER

A rating in excess of 20 percent for gout of the left ankle 
is denied.

A 20 percent rating for gout of the left knee is granted, 
subject to the rules governing the payment of monetary 
awards.

A compensable rating for gout of both great toes, effective 
from October 26, 1998, to October 20, 2003, is denied.

A rating in excess of 20 percent for gout of both great toes, 
effective from October 21, 2003, is denied.




_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


